EXHIBIT 10.50
 
LEASE CONTENTS


1.  PARTIES
2.  PREMISES LEASED
3.  TERM OF LEASE
4.  POSSESSION
5.  RENT
6.  SECURITY DEPOSIT
7.  USES OF PREMISED
8.  COMPLIANCE WITH LAW
9.  CONDITION OF PREMISES
10. INSURANCE
11. INDEMNITY
12 .EXEMPTION OF LESSOR FROM LIABILITY
13. LESSOR'S OBLIGAIONS
14. LESSEE'S OBLIGATIONS
15. SURRENDER OF PREMISES
16. ALTERATIONS AND TENANT IMPROVEMENTS
17. TRADE FIXTURES
18. LIENS
19. UTILITIES
20. TAXES
21. LESSOR'S RIGHT OF ENTRY
22. CONDEMNATION
23. ASSIGNMENT AND SUBLEASES
24. SUBORDINATION OF LEASE
25. LESSEE'S BANKRUPTCY
26. LESSEE'S BREACH
27. LESSOR'S LIEN
28. PARTIAL AND TOTAL DESTRUCTION
29. CANCELLATION OF INSURANCE; INCRESE OFINSURANCERATES
30. SURRENDER
31. ATTORNEY'S FEES
32. NOTICE TO LESSEE
33. NOTICE TO LESSOR
34. WAIVER
35. HOLDING OVER
36. LATE CHARGES
37. INTEGRATED AGREEMENT; MODIFICATION
38. HAZARDOUS MATERIALS
39. OPTION TO RENEW
40. CONFIDENTIALITY
41. PROVISIONS ARE COVENANTS AND CONDITIONS
42. SIGNS
43. FLOODING
44. PREMISES
45. POSESSION
46. OBSTRUCTION
47. AGREEMENT WITH THE CITY OF SAN ANSELMO
48. SUCCESSORS

--------------------------------------------------------------------------------

Page of
Lease
Lease


1.            PARTIES.  This Lease, dated for reference purposes only June 5,
2014,   (hereafter referred to as "Lease"), is made by and between Four Kays,
(hereafter referred to as "Lessor"), and Touchpoint, Inc., (hereafter referred
to as "Lessee").


2.            PREMISES LEASED.  Lessor hereby leases to Lessee and Lessee leases
from Lessor, for the term, at the rental and upon all of the conditions set
forth herein, a portion of the building commonly known as 249 Sir Francis Drake
Blvd. located at 249 Sir Francis Drake Blvd., San Anselmo, County of Marin,
California, consisting of approximately 370 square feet.


3.            TERM OF LEASE.  The term of this Lease shall be for a period of
Two (2) years and Two (2) months commencing on July 1, 2014 and terminating on
August 31, 2016.


4.            POSSESSION. Lessee shall be entitled to take possession July 1,
2014 after execution of this Lease.
 
5.            RENT.  Lessee shall pay as rent for the Premises the rent amount
set forth below, commencing 0 days after this Lease is signed by Lessee, and
continuing on the first day of each and every month during the term of this
Lease. Rent shall be payable to Four Kays, in care of John Kaufman, whose
address is:  2 Magnolia Ave., San Anselmo, CA.


5.1          Minimum Monthly Rent.  Lessee shall pay to Lessor as minimum
monthly rent without deductions, set-off, prior notice or demand, the  sum of
$840.  The minimum monthly rent shall be subject to an annual cost of living
adjustment. The minimum monthly rent provided for in this subparagraph 5.1 shall
be subject to an adjustment as of the first day of July of each year of the term
commencing July 1, 2015 and each July 1 thereafter as follows:


5.2            The base for computing the adjustment is the All Urban Consumer
Price Index (1984 equals 100) for the San Francisco Bay Area published by the
United States Department of Labor, Bureau of Labor Statistics (Index) which was
published for July, 2014 (Beginning Index). If the Index published for July the
following year, (Extension Index) has increased over the Beginning Index, the
minimum monthly rent for the following year commencing in July until the next
adjustment shall be set by multiplying the minimum monthly rent set forth in
subparagraph (5.1) above by a fraction, the numerator of which is the Extension
Index and the denominator which is the Beginning Index.  In no case shall the
minimum monthly rent be less than the minimum monthly rent set forth in
subparagraph (5.1) above.  Prior to each July, Lessor shall notify Lessee in
writing of the new adjusted minimum monthly rent, however, if the CPI
information is not available by July of each year, Lessor shall use the most
recently available CPI information.
 
If the Index is changed so that the base year differs from that used as of July
2014, the Index shall be converted in accordance with the conversion factor
published by
 
 
 
Page 1 of 20
Lease
 
 

--------------------------------------------------------------------------------

 
 
the United States Department of Labor, Bureau of Labor Statistics.  If the Index
is discontinued or revised during the term such other government index or
computation with which it is replaces shall be used in order to obtain
substantially the same result as would be obtained if the Index had not been
discontinued or revised.
 
5.3            Monthly rent payable during any option year shall be payable as
determined in Paragraph 39.
 
5.4            Monthly rent is due on the first day of each month and shall be
considered late if received or if postmarked (if payment is made by U. S. Mail)
after the fifth (5th) day of each month, and SHALL BE SUBJECT TO A LATE FEE
EQUAL TO TEN PERCENT (10%) OF THE AMOUNT DUE (see Paragraph 36).  ______ (Lessee
initials)


6.            SECURITY DEPOSIT.
 
6.1            Upon execution of this Lease, Lessee shall deposit with Lessor
the sum of $1,680.00, as security for the faithful performance of the Lease for
all the terms, covenants and conditions of this Lease, to be kept and performed
by Lessee during the term hereof.  If at any time during the term of this Lease
any of the rent herein required shall be overdue and unpaid, then the Lessor
may, at Lessor's option, appropriate and apply any portion of said deposit to
the payment of any such overdue rent or other sum.  In the event of the failure
of Lessee to keep and perform all of the terms, covenants and conditions of this
Lease to be kept and performed by Lessee, then at the option of Lessor said
Lessor may appropriate and apply so much of said deposit as may be necessary to
compensate Lessor for all loss or damage sustained or suffered by Lessor due to
such breach on the part of the Lessee.  Should the entire deposit, or any
portion thereof, be so apportioned and applied by Lessor for the payment of
overdue rent or other sums due and payable to Lessor by Lessee hereunder, then
Lessee shall, upon written demand of Lessor, forthwith remit to Lessor a
sufficient amount in cash to restore said security to the original security
deposit.  Lessee's failure to do so within thirty (30) days after receipt of
such demand shall constitute a breach of this Lease.  Should Lessee comply with
all of the terms, covenants and conditions, and promptly pay all of the rental
herein provided for, as the same falls due, and all other sums payable by Lessee
to Lessor, said security deposit shall be repaid to Lessee upon termination of
this Lease or any extension thereof.
 
6.2            Lessor shall not be required to pay Lessee interest on the
security deposit, nor shall Lessor be required to place the deposit in a trustee
account.
 
7.  USE OF PREMISES.
 
7.1 Lessee agrees to use and occupy the premises during the term hereof for the
purpose of office and conference, storage and packaging and for no other purpose
whatever without the written consent of Lessor. Lessee shall not use, or permit
said premises, or any part thereof, to be used, for any purpose or purposes
other than the purpose or purposes for which the said premises are hereby
leased, and no use shall be
 
 
Page 2 of 20
Lease
 
 

--------------------------------------------------------------------------------

 
 made or permitted to be made of the said premises, or acts done, which will
increase the rate of insurance upon the building in which said premises may be
located over the standard rate of insurance prevailing in the area in which the
premises are located, or cause a cancellation of any part thereof, or make it
impossible for Lessor to obtain an insurance policy covering said building or
any part thereof.
 
7.2               Lessee shall at all times conduct business in the Premises
under the name Touchpoint Inc.. Lessee acknowledges that Lessor may grant to
other tenants in the Building, and may grant to additional tenants in the
Building, exclusive rights to conduct certain businesses and sell certain
products.  Accordingly, the permissible use set forth in this paragraph is not
to be expanded except with Lessor's specific written consent, which consent
Lessor will grant or deny in its sole discretion after giving consideration as
such factors, by example and without limitation, tenant mix, types of products
available in the Building, type of lease, and impact of use on other tenants. 
Lessee shall not, without the prior express written consent of Lessor, conduct
on or from the Premises any activity or other business for which Lessor may from
time to time grant exclusive rights to other tenants in the Building provided
Lessee is given written notice thereof and such exclusive rights are not
inconsistent with the specific permissible use set forth in this paragraph.
 
7.3              In no event shall Lessor be liable to Lessee for monetary
damages or for any other form of compensation in the event an existing or future
tenant in the building conducts business activities similar to or in competition
with Lessee.
 
8.            COMPLIANCE WITH LAW.  Lessee shall, at Lessee's expense, comply
promptly with all applicable statutes, ordinances, rules, regulations, orders
and requirements (including ADA requirements) in effect during the term or any
part of the term hereof regulating the use by Lessee of the Premises.  Lessee
shall not use or permit the use of the Premises in any manner that will tend to
create waste or nuisance or, if there shall be more than one tenant of the
building containing the Premises, which shall tend to disturb such other
tenants.
 
9.            CONDITION OF PREMISES.  Upon taking possession of the Premises,
Lessee acknowledges that the Premises are in good condition, and are in
compliance with all applicable zoning, municipal, county and state laws,
ordinances and regulations governing and regulating the use of the Premises, and
accepts this Lease subject thereto and to all matters disclosed thereby and by
any Exhibits attached hereto.  Lessee shall be responsible for all tenant
improvements in order to make the Premises suitable for Lessee's use.  Lessee
acknowledges that neither Lessor nor Lessor's agent has made any representation
or warranty as to the suitability of the Premises for the conduct of Lessee's
business.
 
10. INSURANCE
 
10.1  Landlord shall maintain, as a part of Operating Expenses, fire and
extended coverage insurance on the Building in an amount equal to the full
replacement cost of the Building, subject to such deductibles as Landlord may
determine.  Landlord
 
Page 3 of 20
Lease
 
 

--------------------------------------------------------------------------------

 
shall not be obligated to insure, and shall not assume any liability of risk of
loss for, any of Tenant's furniture, equipment, machinery, goods, supplies,
improvements or alterations upon the Premises. Such insurance shall be
maintained with an insurance company selected, and in amounts desired, by
Landlord or Landlord's mortgagee, and payment for losses thereunder shall be
made solely to Landlord subject to the rights of the holder of any mortgage or
deed of trust which may now or hereafter encumber the Building. Landlord shall
also maintain, as a part of Operating Expenses, commercial general liability
insurance in an amount not less than $1,000,000.00 per occurrence and
$2,000,000.00 general aggregate, with an insurance company selected by Landlord.
Additionally Landlord may maintain such additional insurance, including, without
limitation, earthquake insurance, flood insurance, liability insurance and/or
rent insurance, as Landlord may in its sole discretion elect. The cost of all
such additional insurance shall also be part of the Operating Expenses. Any or
all of Landlord's insurance may be provided by blanket coverage maintained by
Landlord or any affiliate of Landlord under its insurance program for its
portfolio of properties or by Landlord or any affiliate of Landlord's program of
self insurance, and in such event Operating Expenses shall include the portion
of the reasonable cost of blanket insurance or self-insurance that is allocated
to the Building.
 
10.2 Tenant, at its own expense, shall maintain with licensed insurers
authorized to do business in the State of California and which are rated A- and
have a financial size category of at least VIII in the most recent Best's Key
Rating Guide, or any successor thereto (or if there is none, an organization
having a national reputation), (a) commercial general liability insurance,
including Broad Form Property Damage and Contractual Liability with the
following minimum limits:  General Aggregate $1,000,000.00; Products/Completed
Operations Aggregate $1,000,000.00; Each Occurrence $1,000,000.00; Personal and
Advertising Injury $1,000,000.00; Medical Payments $5,000.00 per person,
(b) Workers' Compensation with statutory limits; (c) Employer's Liability
insurance with the following limits:  Bodily injury by disease per person
$1,000,000.00; Bodily injury by accident policy limit $1,000,000.00; Bodily
injury by disease policy limit $1,000,000.00; (d) property insurance on special
causes of loss insurance form covering any and all personal property of Tenant
including but not limited to alterations, improvements, betterments, furniture,
fixtures and equipment in an amount not less than their full replacement cost,
with a deductible not to exceed $5,000.00; and at all times during the Term,
such insurance shall be maintained, and Tenant shall cause a current and valid
certificate of such policies to be deposited with Landlord.  If Tenant fails to
have a current and valid certificate of such policies on deposit with Landlord
at all times during the Term and such failure is not cured within three (3)
business days following Tenant's receipt of notice thereof from Landlord,
Landlord shall have the right, but not the obligation, to obtain such an
insurance policy, and Tenant shall be obligated to pay Landlord the amount of
the premiums applicable to such insurance within ten (10) days after Tenant's
receipt of Landlord's request for payment thereof.  Said policy of liability
insurance shall name Landlord, Landlord's managing agent and Tenant as the
insureds and shall be noncancellable with respect to Landlord except after
thirty (30) days' written notice from the insurer to Landlord.
 
 
Page 4 of 20
Lease
 
 

--------------------------------------------------------------------------------

 
10.3  Tenant shall adjust annually the amount of coverage established in
Paragraph 10.2 hereof to such amount as in Landlord's reasonable opinion,
adequately protects Landlord's interest; provided the same is consistent with
the amount of coverage customarily required of comparable tenants in Comparable
Buildings.
 
10.4 Notwithstanding anything herein to the contrary, Landlord and Tenant each
hereby waives any and all rights of recovery, claim, action, or cause of action
against the other, its agents, employees, licensees, or invitees for any loss or
damage to or at the Premises or the Building or any personal property of such
party therein or thereon by reason of fire, the elements, or any other cause
which would be insured against under the terms of (i) fire and extended coverage
insurance or (ii) the liability insurance referred to in Paragraph 10.2, to the
extent of such insurance, regardless of cause or origin, including omission of
the other party hereto, its agents, employees, licensees, or invitees.  Landlord
and Tenant covenant that no insurer shall hold any right of subrogation against
either of such parties with respect thereto.  This waiver shall be ineffective
against any insurer of Landlord or Tenant to the extent that such waiver is
prohibited by the laws and insurance regulations of the State of California. 
The parties hereto agree that any and all such insurance policies required to be
carried by either shall be endorsed with a subrogation clause, substantially as
follows:  "This insurance shall not be invalidated should the insured waive, in
writing prior to a loss, any and all right of recovery against any party for
loss occurring to the property described therein, " and shall provide that such
party's insurer waives any right of recovery against the other party in
connection with any such loss or damage.
 
In the event Tenant's occupancy or conduct of business in or on the Premises,
whether or not Landlord has consented to the same, results in any increase in
premiums for the insurance carried from time to time by Landlord with respect to
the Building, Tenant shall pay any such increase in premiums as Rent within ten
(10) days after bills for such additional premiums shall be rendered by
Landlord.  In determining whether increased premiums are a result of Tenant's
use or occupancy of the Premises, a schedule issued by the organization
computing the insurance rate on the Building showing the various components of
such rate, shall be conclusive evidence of the several items and charges which
make up such rate.  Tenant shall promptly comply with all reasonable
requirements of the insurance authority or of any insurer now or hereafter in
effect relating to the Premises.
 
10.5  Lessor will carry a flood insurance policy that covers flood damage to the
premises which are normally the responsibility of the tenant (Paragraph 14). 
Carpets are a tenant responsibility in a flood as is all tenant property,
installed and not. In case of a flood, tenant shall immediately clear the
premises of any tenant property needed to access repairs.
 
11.            INDEMNITY.  Lessee shall indemnify, defend and hold harmless
Lessor from and against any and all claims arising from Lessee's use of the
Premises, or from the conduct of Lessee's business or from any activity, work or
thing done, permitted or suffered by Lessee in or about the Premises or
elsewhere and shall further indemnify and
 
Page 5 of 20
Lease
 
 

--------------------------------------------------------------------------------

 
 
hold harmless Lessor from and against any and all claims arising from any breach
or default in the performance of any obligation on Lessee's part to be performed
under the terms of this Lease, or arising from any negligence of Lessee, or any
of Lessee's agents, contractors or employees and from and against all costs,
attorneys' fees, expenses and liabilities incurred in the defense of any such
claim or any action or proceeding brought thereon, and in case any action or
proceeding be brought  against Lessor by reason of any such claim, Lessee, upon
notice from Lessor, shall defend the same at Lessee's expense by counsel
satisfactory to Lessor.  Lessee, as a material part of the consideration to
Lessor, hereby assumes all risk of damage to property or injury to persons in,
upon or about the Premises arising from any cause and Lessee hereby waives all
claims in respect thereof against Lessor.
 
12.            EXEMPTION OF LESSOR FROM LIABILITY.  Lessee, as a material part
of the consideration to be rendered to Lessor, hereby waives all claims against
Lessor for damage to goods, ware and merchandise and all other personal property
in, upon or about said Premises and for injuries to persons in or about said
Premises, from any cause arising at any time and Lessee will hold Lessor exempt
and harmless for any damage or injury to any person or to the goods, wares and
merchandise and all other personal property of any person arising from the use
of the Premises by Lessee or from the failure of Lessee to keep the Premises in
good condition and repair as herein provided.
 
13.            LESSOR'S OBLIGATIONS.  Except as otherwise provided in this
Lease,   Lessor shall keep in good order, condition and repair the foundations,
exterior walls (excluding the interior surface of exterior walls and excluding
all windows, doors, plate glass and show cases), and plumbing systems, and the
roof of the Premises.  However, Lessor shall not be responsible for maintenance
if the defect or repair is caused by the negligence of Lessee or Lessee's
invitees.  Lessor shall not be responsible to Lessee or any other party
whatsoever for any damage or injury caused by Lessor's failure to keep or
maintain the foregoing in good repair unless Lessee shall forthwith give Lessor
written notice of the need to repair said portions of said Premises and then
only if Lessor fails to make said repairs within a reasonable time after
receiving written notice.
 
14.            LESSEE'S OBLIGATIONS.  Lessee, at Lessee's sole cost and expense
shall repair and maintain the interior portion of the Premises, whether or not
such portion of the Premises requiring repair, or the means of repairing the
same are reasonable or readily accessible to Lessee, and whether or not the need
for such repairs occurs as a result of Lessee's use, any prior use, the elements
or the age of such potion of the Premises, (except those portions which Lessor
agrees to maintain as set forth in paragraph 13 above) together with the
appurtenances thereto, including but not limited to all glass, glazing,
skylights, signs, painting and/or decorating of interior walls and partitions,
doors,   and electrical system, and all interior building appliances, lighting
fixtures, ceilings, floors (including carpeting) and agrees to keep the same in
a good, safe and sanitary condition.  Lessee hereby waives all right to make
repairs at the expense of Lessor as provided in §1941 and 1942 of the California
Civil Code and Lessee waives any rights which Lessee may have under said
sections.
 
Page 6 of 20
Lease
 
 

--------------------------------------------------------------------------------

 
14.1            The foregoing notwithstanding, Lessee will not be responsible
for any plumbing or sewage facilities that may be embedded in concrete or
underground excepting where such repairs are required by reason of Lessee's
neglect or Lessee's operation.
 
14.2            Lessee shall not have the right to place, construct, inscribe or
paint on the Premises, including the exterior walls and roof of the building,
any sign, without the prior written consent of Lessor first had and obtained.
 
14.3            Lessee shall not allow refuse, garbage or trash to accumulate
outside the Premises, sidewalks, and common areas adjacent to the Premises.
 
15.            SURRENDER OF PREMISES.  Lessee agrees that upon the last day of
the term hereof or upon sooner termination of this Lease to surrender said
Premises and said appurtenances to Lessor in the same condition as received by
Lessee, ordinary wear and tear excepted.
 
16.            ALTERATIONS AND TENANT IMRPOVEMENTS.
 
16.1            Lessee shall not make nor permit to be made any repairs,
alterations, modifications, additions, utility installations (including power
panels) in or about said Premises without the prior written consent of Lessor. 
Any repairs, modifications, additions, alterations or utility installations,
including power panels, made by Lessee in or about said Premises, except movable
furniture and trade fixtures, shall become a part of the realty and belong to
Lessor unless otherwise agreed to in writing by the parties. Carpeting installed
on any surface is part of the realty and belongs to the Lessor.  Any such
approved repairs, modifications, alterations, additions or utility installations
shall be made at Lessee's expense.
 
16.2            As a material part of the consideration for this Lease, Lessee
hereby covenants and agrees that Lessee, at Lessee's sole cost and expense, and
without any cost or liability to Lessor, may remodel, renovate, and refurbish
the interior of the Premises pursuant to plans and specifications to be provided
to Lessor for Lessor's approval, such approval not to be unreasonably withheld. 
All work shall be done in accordance with the approved plans and specifications,
and all applicable building and zoning codes, ordinances, and regulations.
 
16.3            Lessee accepts and takes possession of the Premises in their
present "As Is" condition and shall be solely responsible for making all
improvements required for Lessee's use and occupancy.  For any improvements to
be made by Lessee, during the term of this Lease, Lessee shall prepare and
submit to Lessor for approval preliminary plans and specifications prepared by
licensed space planners, architects, or engineers in forms suitable for
obtaining building permits, covering construction work to be performed in the
Premises by Lessee.  Lessor shall have a period of five (5) business days after
delivery to Lessor of such plans and specifications in which to approve or
disapprove the plans and specifications.  If Lessor fails to respond to Lessee
within such time period,
 
Page 7 of 20
Lease
 
 

--------------------------------------------------------------------------------

 
 
Lessor shall be deemed to have approved the plans and specifications.  In the
event any corrections are required by Lessor, Lessee shall promptly revise or
correct the plans and/or specifications and shall submit such revisions or
corrections to Lessor.  Approval will be evidenced by endorsement to that effect
on a set of the working plans and specifications.  Lessor may refuse approval of
Lessee's preliminary plans and specifications if Lessor shall determine that
said plans and specifications do not conform to the high standards of design,
motif, and décor adopted by Lessor and by other tenants in the Building.  All
improvements to be completed by Lessee shall be completed by and pursuant to the
plans and specifications approved by Lessor and prepared by space planners,
architects, or engineers in forms suitable for obtaining buildings permits prior
to the commencement of any work.  Lessee shall give Lessor ten (10) days notice
prior to commencing any construction of improvements in order to allow Lessor
the opportunity to record and post a Notice of Non-Responsibility.
 
16.4                          Lessee shall be solely responsible for and shall
promptly pay all costs of designing, constructing, and installing Lessee's
improvements.  "Improvements" and/or "tenant improvements" as used in this
paragraph 16 shall include, without limitation, the renovation and repair of the
existing construction, the installation of interior walls, partitions, floor
coverings, counters, lighting fixtures, electrical and plumbing fixtures and
modifications, exterior painting and modification, including permit fees, labor,
materials, construction supplies, sub-contracts, and sewer and water connection
fees (if any) for the Premises.  Lessee shall arrange, contract for, and
supervise the construction and installation of Lessee improvements.  Lessee
shall provide Lessor with a copy of the final notice of completion and/or final
inspection.
 
17.            TRADE FIXTURES.  All trade fixtures, together with movable
furniture may, at the end of this Lease, be moved from said Premises at Lessee's
expense provided that Lessee shall pay such damage forthwith upon demand by the
Lessor.  As to removal of trade fixtures, Lessor may require Lessee, at Lessee's
expense, to restore said Premises to their condition as of the date of the
execution of this Lease, reasonable wear and tear excepted.
 
18.            LIENS.  Lessee shall keep said Premises free of mechanic's or
materialmen's judgments and all tax liens arising out of work done for or debts
or taxes incurred by Lessee.  If Lessor discharges any such lien, Lessee agrees
to save Lessor harmless therefrom and to pay Lessor the cost of discharging such
lien with interest at ten (10) percent per annum from the date Lessor discharges
such lien, together with Lessor's costs and reasonable attorneys' fees in
connection with the settlement, trial or appeal of any such lien matter, payable
with the next installment of rent due.
 
19.      UTILITIES.   Lessee, from the time it first enters the premises for the
purpose of setting fixtures, or from the commencement of the term of this Lease,
whichever date shall first occur, and throughout the term of this Lease, shall
pay for gas, heat, light, power, telephone service and all other services
supplied to or consumed in or on the leased premises. Lessee pays 0% of 
ELECTRIC bill shared with  Marin
 
Page 8 of 20
Lease
 
 

--------------------------------------------------------------------------------

 
 
Coffee Roasters or Four Kays unless a sub-meter is installed in which case
Lessee shall pay their proportional use of the shared bill.
 
20.            TAXES.
 
20.1            Personal Property Taxes.  Lessee shall be liable for all taxes
levied against personal property and trade fixtures on or about the demised
Premises, including, but without prejudice to the generality of the foregoing,
shelves, counters, vaults, vault doors, wall safes, partitions, fixtures,
machinery, equipment and atmospheric coolers and if any such taxes on Lessee's
personal property or trade fixtures are levied against Lessor or Lessor's
property, and if Lessor pays the same, which Lessor shall have the right to do
regardless of the validity of such levy, or if the assessed value of Lessor's
Premises is increased by the inclusion therein of a value placed on such
property of Lessee and if Lessor pays the taxes based on such increased
assessment, which Lessor shall have the right to do, regardless of the validity
thereof, Lessee, upon demand shall, as the case may be, repay to Lessor the
taxes so levied against Lessor, or the proportion of such taxes resulting from
such increase in the assessment.
 
20.2 There is no 20.2
 
21.            LESSOR'S RIGHT OF ENTRY.  Lessee agrees that Lessor and Lessor's
agents may enter into and upon the Premises at reasonable times for the purpose
of inspecting the same and to show said Premises to prospective purchasers or
for the purpose of maintaining the building in which said Premises are situated
or for the purpose of making repairs, alterations or additions or utility
installations to any other part of said building, including the erection and
maintenance of such scaffolding, ladders, fences and props as may be required or
for the purpose of posting notices of non-liability for alterations, additions,
repairs or utility installations or for the purpose of placing upon the property
in which said Premises are located any ordinary "For Sale" signs without any
rebate of rent or liability to Lessee for damage or interference with the quiet
enjoyment of said Premises; Lessee shall permit Lessor within sixty (60) days
prior to the expiration of this Lease to place upon the Premises ordinary "For
Lease" signs, and to show said Premises to prospective Lessees during reasonable
business hours.
 
22.            CONDEMNATION.  As used herein, the word "condemned" is
coextensive with the phrase "right of eminent domain," i.e., the right of people
or government to take property for government use and shall include the
intention to condemn expressed in writing as well as the filing of any action or
proceeding for condemnation.
 
22.1            In the event that any action or proceeding is commenced for the
condemnation, in exercise of the right of eminent domain, of the demised
Premises or if Lessor is advised in writing by any government (federal, state or
municipal) or any agency or department or bureau thereof, or any entity or body
having the right or power of condemnation, of its intention to condemn said
demised Premises at the time thereof, or if the demised Premises or any part or
section thereof be condemned through such action, then and in any of said
events:
 
Page 9 of 20
Lease
 
 

--------------------------------------------------------------------------------

 
22.1.1  The term of this Lease shall continue under the terms and conditions
herein specified until such time as the condemnor actually takes possession of
the demised Premises, or gives either Lessor or Lessee thirty (30) days' written
notice of intention to take such possession.
 
22.1.2  Lessor may, without any obligation or liability to Lessee and without
affecting the validity and existence of this Lease other than as hereafter
expressly provided, agree to sell and/or convey to the condemnor, without first
requiring that any action or proceeding be instituted, or, if such action or
proceeding shall have been instituted, without requiring any trial or hearing
thereof, the Lessor is expressly empowered to stipulate to judgment therein that
the demised Premises sought by the condemnor is free from this Lease and the
rights of Lessee, excepting only as hereinafter in paragraph 22.1.3 provided.
 
22.1.3  Lessee shall have no claim against Lessor nor be entitled to any part of
portion of the amount that may be paid or awarded as a result of the sale, for
the reasons as aforesaid, or condemnation of the demised Premises, Lessee hereby
assigning, transferring and setting over unto Lessor its interest, of any, which
Lessee would but for this provision have in, to, upon or against the demised
Premises, or the amount agreed to be paid and/or awarded and paid to Lessor,
excepting only that Lessee shall be entitled to seek to recover against the
condemnor, and Lessor shall have no claim therefor or thereto in the following:
 
22.1.3.1  Lessee's trade fixtures and any removable structures and improvements
erected and made by Lessee to or upon the demised Premises which Lessee is or
shall be entitled to remove upon the expiration of the term of this Lease.
 
22.1.3.2  Costs of removing Lessee's business from the demised Premises to a new
location.
 
22.2            Each party waives the provision of CCP §1265.130 allowing either
party to petition the Superior Court to terminate this Lease in the event of a
partial taking of the Premises.
 
23.            ASSIGNMENT AND SUBLEASES.  Lessee shall not assign this Lease or
any interest therein and shall not sublet said Premises or any part thereof or
any right or privilege appurtenant thereto, or suffer any other person (the
agents and servants of Lessee excepted) to occupy or use said Premises, or any
portion thereof, without the prior written consent of Lessor first had and
obtained and a consent to one assignment, subletting or use by any other person
shall not be deemed to be a consent to any subsequent assignment, subletting or
use by another person, or to release Lessee from any liability hereunder.  Any
such assignment or subletting without such consent shall be void, and shall not
alter the primary liability of Lessee under this Lease.  This Lease shall not,
nor shall any interest therein be assignable as to the Lessee's interest by
operation of law, assignment for the benefit of creditors, voluntary or
involuntary bankruptcy or
 
Page 10 of 20
Lease
 
 

--------------------------------------------------------------------------------

 
 
 
reorganization or otherwise, without the prior written consent of Lessor.
 
23.1            Lessor shall not arbitrarily withhold its consent if: (1) the
proposed assignment or sublease is to a financially responsible person or
concern; (2) the proposed assignee has the requisite business experience
required to operate the business to be conducted on the Premises; (3) the use of
the Premises by the proposed assignee is compatible with the other tenants in
the building of which the Premises are a part; and (4) the use of the Premises
by the proposed assignee shall not require substantial structural changes to the
Premises; and (5) Lessee shall guarantee any such assignment or subletting.  All
rents received by Lessee from its subtenants in excess of rent payable by Lessee
to Lessor under this Lease shall be paid to Lessor, or any sums to be paid by an
assignee to Lessee in consideration of the assignment of this Lease shall be
paid to Lessor.
 
23.2            If Lessee requests Lessor to consent to a proposed assignment or
subletting, Lessee shall pay to Lessor, whether or not consent is ultimately
given, Lessor's reasonable attorneys' fees incurred in connection with each such
request.
 
23.3            As an express condition of Lessor's consent to a subletting of
the Premises, Lessee agrees that the monthly rental may be adjusted to reflect
fair market value rent as of the date of the subletting.  In the event Lessee
and Lessor do not agree as to what constitutes the fair market rental value as
of the date of subletting, the fair market rental value shall be determined as
provided in paragraph 39.
 
After the monthly rent for the extended term has been set, the appraisers shall
immediately notify the parties.  If Lessee objects to the monthly rent that has
been set, Lessee shall have the right to have this Lease expire at the end of
the term, provided that Lessee pays all the costs in connection with the
appraisal procedure that set the monthly rent.  Lessee's election to allow this
Lease to expire at the end of the term must be exercised within ten (10) days
after receipt of notice from the appraisers of the monthly rent for the extended
term.
 
24.            SUBORDINATION OF LEASE.  Lessee agrees that Lessor may
hypothecate, pledge or transfer this Lease for any lawful purpose.  This Lease
is subject to any mortgages, trust deeds or other liens which are or may be
against said Premises or the building in which said Premises are located. 
Lessee agrees that Lessee shall, upon request, execute such documents as may be
necessary to make the rights given to Lessee hereunder subordinate to any such
mortgages, deeds of trust, or other liens now against said Premises or the
building in which said Premises are located.  If Lessor fails to pay any part or
all taxes against said real property or installments on any mortgage or trust
deed against said real property which will interfere with Lessee's right to
possession, Lessee may pay the same and deduct the amount paid from the next
rent due.  In order that Lessor may obtain a loan against said Premises, or the
building in which they are situated, at all times during the term of this Lease,
Lessee agrees to furnish Lessor with Lessee's financial statements required for
loan application.
 
Page 11 of 20
Lease
 
 

--------------------------------------------------------------------------------

 
25.            LESSEE'S BANKRUPTCY.  If Lessee suffers the appointment of a
receiver to take possession of substantially all of Lessee's assets and such
receiver is now removed within thirty (30) days from the date of his appointment
or if Lessee makes a general assignment for the benefit of creditors, or if
Lessee files a petition in bankruptcy or reorganization or if there is filed
against Lessee an involuntary petition in bankruptcy or for reorganization, then
in such event Lessor may, at Lessor's option terminate and cancel this Lease
together with any right or rights whatsoever which Lessee may have hereunder.
 
26.            LESSEE'S BREACH.  If Lessee fails to pay rent when the same
becomes due, time being expressly declared to be of the essence of this Lease,
or if Lessee fails to perform any other covenant, condition or obligation
required of Lessee, or if Lessee abandons said Premises (abandonment being
defined herein as Lessee's failure to have any employee in said Premises, or
Lessee's failure to use said Premises for five (5) consecutive days provided in
either event Lessee is at the same time in default in the payment of rent),
Lessor, in addition to any other legal remedies Lessor may have, shall have the
option to do any one or all of the following to the extent that they are not
inconsistent:
 
26.1            Immediately re-enter and remove all persons and property from
said Premises, storing said property in a public warehouse or elsewhere at
Lessee's expense without liability on the part of Lessor.
 
26.2            Collect by suit or otherwise each installment of rent or other
sum as it becomes due or enforce by writ or otherwise any covenant or condition
or term of this Lease required to be performed by Lessee.
 
26.3            Terminate this Lease in which event Lessee agrees to immediately
surrender possession of said Premises and to pay Lessor all damages Lessor may
incur by reason of Lessee's default including the cost of recovering possession
of said Premises and including the worth at the time of such termination of the
excess if any of the amount of rent and charges equivalent to the rent reserved
in this Lease for the remainder of the stated term over the then reasonable
rental value of said Premises for the remainder of said term, and Lessor shall
have all of the rights and remedies provided by California Civil Code Section
1951.2, including, but not limited to, the right to terminate Lessee's right to
possession and to recover the worth at the time of award of the amount by which
the unpaid rent, additional rent, and other charges for the balance of the term
after the time of award exceeded the amount of rental loss for the same period
that Lessee proves could be reasonably avoided, as computed pursuant to
subsection (b) of section 1951.2.
 
26.4            Should Lessor elect to re-enter as herein provided, or should
Lessor take possession pursuant to legal proceedings or pursuant to any notice
provided for by law, Lessor may either terminate this Lease or may from time to
time, without terminating
 
Page 12 of 20
Lease
 
 

--------------------------------------------------------------------------------

 
 
this Lease, re-let said Premises, or any part thereof for the account of Lessee
either in Lessor's name or otherwise, upon such terms and conditions and for
such period (whether longer than the balance of the term hereof of not) as
Lessor may deem advisable, either with or without any equipment or fixtures that
may be situated thereon or therein, in which event the rents received on any
such re-letting during the balance of the term of this Lease or any part thereof
shall be applied first to the expenses of re-letting and collection, including
necessary renovation and alteration of the Premises and a reasonable attorneys'
fee and any real estate commission actually paid and, thereafter, toward payment
of all sums due or to become due to Lessor hereunder, and if a sufficient sum
shall not be thus realized to pay such rent and other charges, Lessee shall pay
to Lessor monthly any deficiency and Lessor may sue therefor as each monthly
deficiency shall arise; such monthly deficiencies shall be paid punctually when
due, as herein provided, notwithstanding the fact that Lessor may have received
rental in excess of the monthly rental herein stipulated in previous months and
notwithstanding the fact that Lessor may thereafter receive monthly rental in
excess of the monthly payments herein specified during subsequent months.  No
re-entry or taking possession of said Premises shall terminate this Lease unless
written notice of such intention is given to Lessee.  Unpaid installments of
rent or other sums shall bear interest at the highest legal rate from the date
due.
 
26.5            Lessor has all of the remedies described in California Civil
Code Section 1951.4 (providing that Lessor may continue the Lease in effect
after the Lessee's breach and abandonment and recover rent as it becomes due, if
Lessee has the right to sublet or assign the Lease, subject to reasonable
limitations).




27.            LESSOR'S LIEN.  If Lessee is in default under any covenant, term
or condition of this Lease or has abandoned said Lease, including paragraphs 25
and 26 above, Lessee hereby grants to Lessor a lien upon any personal property
or trade fixtures of Lessee in said Premises which lien Lessor may satisfy by
selling said personal property and trade fixtures at public or private sale
without notice to Lessee and from the proceeds of said sale satisfy first any
costs of storage, removal and sale and any other debts due from Lessee to Lessor
and secondly satisfy the total amount of unpaid rent due and hold any balances
for the account of Lessee.  This lien shall accrue to Lessor's benefit whenever
Lessee is in default and when Lessor exercises any right which Lessor may have
at law or remedy which Lessor may have, including paragraphs 25 and 26 above.
 
28.            PARTIAL AND TOTAL DESTRUCTION.
 
28.1            Destruction Arising from Risk Covered by Insurance.  If a
partial destruction of said Premises or the building containing the same occurs
during said term, arising out of risks covered by fire and extended coverage
insurance or if said partial destruction damages exterior walls, roof or cement
embedded non-accessible plumbing, which requires repairs to either said Premises
or said building, Lessor shall forthwith make such repairs required provided
such repairs can be made within 180 days under the
 
 
Page 13 of 20
Lease
 
 

--------------------------------------------------------------------------------

laws and regulations of authorized public authorities, but such partial
destruction (including any destruction necessary in order to make repairs
required by any such destruction) shall in no way void this Lease, except that
Lessee shall be entitled to a proportionate reduction of rent while such repairs
are being made, based upon the extent to which the making of such repairs shall
interfere with the business carried on by Lessee in said Premises provided that
in making such repairs, Lessor shall be obligated to replace only such glazing
as shall be damaged by fire and other damaged glazing shall be replaced by
Lessee.  If such repairs cannot be made within 180 days, Lessor may, at Lessor's
option, make the same within a reasonable time, this Lease continuing in full
force and effect and the rent to be proportionately abated, as in this paragraph
provided; or if Lessor does not elect to make such repairs which cannot be made
within 180 days, or such repairs cannot be made under such laws and regulations,
this Lease may be terminated at the option of either party.  In respect to any
partial destruction, including any destruction necessary in order to make
repairs required by any such destruction, which Lessor is obligated to repair or
may elect to repair under the terms of this paragraph, the provisions of §§
1932(2) and 1933(4) of the California Civil Code are waived by Lessee.  If said
destruction or damage is sustained and occurs during the last six months of the
term of this Lease, Lessor, at Lessor's option, may terminate and cancel this
Lease.  A total destruction of said Premises (including any total destruction
required by any authorized public authority) shall terminate this Lease.
 
28.2            Damage Arising from Risk Not Covered by Insurance.  If during
the term the Premises or the building and other improvements in which the
Premises are located are totally or partially destroyed from a risk not covered
by fire or extended coverage insurance, rendering the Premises totally or
partially inaccessible or unusable, Lessor may restore the Premises or the
building and other improvements in which the Premises are located to
substantially the same condition as they were in immediately before
destruction.  At the election of Lessor, such destruction may terminate this
Lease.  If Lessor elects to restore the Premises or the building, and if damage
to Lessee's property is extensive and not covered by insurance required to be
carried by Lessee under this Lease, and it causes Lessee extreme financial
distress, then Lessee may terminate this Lease by written notice to Lessor.  If
the existing laws do not permit the restoration, either party can terminate this
Lease immediately by giving notice to the other party.  If the cost of
restoration exceeds ten (10) percent of the then replacement value of the
Premises or the building and other improvements in which the Premises are
located that are destroyed, Lessor can elect to terminate this Lease by giving
notice to Lessee within thirty (30) days after determining the restoration cost
and replacement value.
 
28.3            Lessee's Responsibility. Paragraph 16 of this Lease
notwithstanding, if Lessor is required or elects to restore the Premises as
provided in paragraphs 28.1 and 28.2, Lessor shall not be required to restore
alterations made by Lessee, Lessee's improvements, Lessee's trade fixtures and
Lessee's personal property, such excluded items being the sole responsibility of
Lessee to restore.
 
28.4            Wavier of Subrogation.  The parties release each other, and
their respective authorized representatives, from any claims for damage to any
person or to the
 
 
Page 14 of 20
Lease
 
 

--------------------------------------------------------------------------------

 
Premises and the building and other improvements in which the Premises are
located, and to the fixtures, personal property, Lessee's improvements and
alterations of either Lessor or Lessee in or about the Premises and the building
and other improvements in which the Premises are located that are caused by or
result from risks insured against under any insurance policies carried by the
parties and in force at the time of any such damage.
 
28.4.1  Each party shall cause each insurance policy obtained by it to provide
that the insurance company waives all right of recovery by way of subrogation
against either party in connection with any damage covered by any policy. 
Neither party shall be liable to the other for any damage caused by fire or any
of the risks insured against under any insurance policy required by this Lease. 
If any insurance policy cannot be obtained with a waiver of subrogation, or is
obtainable only by the payment of an additional premium charge above that
charged by insurance companies issuing policies without waiver of subrogation,
the party undertaking to obtain the insurance shall notify the other party of
this fact.  The other party shall have a period of ten (10) days after receiving
the notice either to place the insurance with a company that is reasonably
satisfactory to the other party and that will carry the insurance with a waiver
of subrogation, or to agree to pay the additional premium if such a policy is
obtainable at additional cost.  If the insurance cannot be obtained or the party
in whose favor a waiver of subrogation is desired refuses to pay the additional
premium charged, the other party is relieved of the obligation to obtain a
waiver of subrogation rights with respect to the particular insurance involved.
 
29.            CANCELLATION OF INSURANCE; INCREASE IN INSURANCE RATES.  Lessee
shall not do, bring, or keep anything in or about the Premises that will cause a
cancellation of any insurance covering the Premises
 
29.1            If the rate of any insurance carried by Lessor is increased as a
result of Lessee's use, Lessee shall pay to Lessor within ten days before the
date Lessor is obligated to pay a premium on the insurance, or within ten days
after Lessor delivers to Lessee a certified statement from Lessor's insurance
carrier stating that the rate increase was caused solely by an activity of
Lessee on the Premises as permitted in this Lease, whichever date is later, a
sum equal to the difference between the original premium and the increased
premium.
 
30.            SURRENDER.  The voluntary or other surrender of this Lease by
Lessee, or a mutual cancellation thereof, shall not work a merger and shall, at
the option of Lessor, terminate all or any existing subtenancies or may, at the
option of Lessor, operate as an assignment to Lessor of any or all of such
subtenancies.
 
31.            ATTORNEYS' FEES.  If either party to this Lease brings an action
to enforce the terms hereof or declare rights hereunder the prevailing party in
such action shall be entitled to reasonable attorneys' fees as fixed by the
Court incurred in the trial or appeal of such matter.
 
32.            NOTICE TO LESSEE.  All notices to be given to Lessee including
any notice referred to in §1162 of the California Code of Civil Procedure may be
given in writing and served personally or by depositing the same in the United
States mail, postage prepaid, and addressed to Lessee at said Premises, whether
or not Lessee has departed from, abandoned or vacated said Premises.
 
Page 15 of 20
Lease
 
 

--------------------------------------------------------------------------------

 
33.            NOTICE TO LESSOR.  All notices to be given to Lessor shall be
deemed given if and when mailed by certified or registered mail, postage
prepaid, addressed to Lessor at the following address:  2 Magnolia Ave., San
Anselmo CA  94960.
 
34.            WAIVER.  The waiver by Lessor of any breach of any term, covenant
or condition herein contained shall not be deemed to be a waiver of any
subsequent breach of any term, covenant or conditions hereof.
 
35.            HOLDING OVER.  If Lessee holds over after the termination of this
Lease, Lessee shall become a tenant from month to month only upon each and all
of the terms herein provided as may be applicable to such month-to-month tenancy
and any such holding over shall not constitute an extension of this Lease. 
During such holding over, Lessee shall pay rent at a monthly rate equal to the
monthly rent being paid during the last year of this Lease.
 
36.            LATE CHARGES.  Lessee acknowledges that late payment by Lessee to
Lessor of rent will cause Lessor to incur costs not contemplated by this Lease,
the exact amount of such costs being extremely difficult and impracticable to
fix.  Such costs include, without limitation, processing and accounting charges
and late charges that may be imposed on Lessor by the terms of any encumbrance
and note secured by any encumbrance covering the Premises.  Therefore, if any
installment of rent due from Lessee is not received by Lessor (or postmarked)
within five (5) days of its due date, Lessee shall pay to Lessor an additional
sum of ten percent (10%) of the overdue rent as a late charge.  The parties
agree that this late charge represents a fair and reasonable estimate of the
costs that Lessor will incur by reason of late payment by Lessee.  Acceptance of
any late charge shall not constitute a waiver of Lessee's default with respect
to the overdue amount, or prevent Lessor from exercising any of the other rights
and remedies available to Lessor.
 
37.            INTEGRATED AGREEMENT; MODIFICATION.  This Lease contains all
agreements of the parties; there are no oral agreements and this Lease cannot be
amended or modified except by a written agreement.
 
Page 16 of 20
Lease
 
 

--------------------------------------------------------------------------------

 
38.            HAZARDOUS MATERIALS.  Lessor and Lessee agree as follows with
respect to the existence or "use" of "hazardous materials" (as hereinafter
defined) on the Premises:
 
38.1            Lessee, at Lessee's sole cost, shall comply with all laws,
regulations and requirements relating to the storage, use, handling, treatment
or disposal of hazardous materials.
 
38.2            Lessee agrees that Lessee will not allow any hazardous materials
to be placed or accumulate on the leased property by either Lessee, its agents,
employees or invitees.
 
38.3            Lessee agrees that Lessee will be responsible for any hazardous
materials placed on the property (starting from the time Lessee first occupies
the property as Lessee) by Lessee, Lessee's agents, employees, contractors,
licensees or invitees or if any materials are placed on the Premises, Lessee
shall take such action as may be necessary to clean up such contamination.
 
38.4            As used herein the term "hazardous materials" means any
hazardous or toxic substance, material or waste the storage, use or disposition
of which is or becomes regulated by any local or regional governmental
authority, the State of California, or the United States Government.
 
39.        OPTION TO RENEW.  Lessee is given the option to extend the term of
this Lease for one (1) additional three (3) year period following the expiration
of the initial term, provided Lessee has not been late in payment of monthly
rent (resulting in the service of a three-day notice) more than five (5) times
during the initial term or the first extended term of this Lease. The option to
renew is conditioned by giving notice of exercise of the option ("Option
Notice") to Lessor at least (9) nine months  but not more than twelve (12)
months before the expiration of the initial term or any extended term, provided
that, if Lessee is in default on the date of giving the Option Notice, the
Option Notice shall be ineffective, or if Lessee is in default on the date the
extended term is to commence, the extended term shall not commence and this
Lease shall expire at the end of the initial term or first extended term. If
notification of Lessee's intention to exercise said option is not so given and
received, this option shall automatically expire.   The monthly rent for the
extended term shall be payable as follows:
 
39.1      Within thirty (30) days after Lessee exercises the option to renew
this lease, and prior to the commencement of the extended term, the parties
shall meet and determine whether or not they can agree upon the new monthly rent
based on the fair market rental value for the premises at the time extended term
is to commence. In the event the parties cannot agree on the new monthly rent,
the monthly rent for the extended period shall be the prevailing fair market
rental value for the San Anselmo Avenue area, as determined by appraisal
described as follows. However, in no event shall the monthly rent for the
extended term be less than the monthly rent paid during the last year of the
initial term.
 
39.2      Within ten (10) days after the determination by the parties that they
cannot agree upon a mutual agreeable fair market rental value, each party shall
select a licensed real estate broker familiar with the San Anselmo Avenue area
and commercial rents in said area. The two (2) brokers shall then meet within
twenty (20) days thereafter in order to determine the prevailing fair market
rental for the San Anselmo Avenue area. In the event the two (2) selected real
estate brokers cannot mutually agree upon the prevailing fair market rental
value for the San Anselmo Avenue area, they shall then select a third broker,
and the majority of appraisals of value and the average of the three appraisals
of value by the three brokers shall then establish and constitute the prevailing
fair market rental. Provided, however, should the appraisal of any one of the
brokers selected by the parties differ by more than ten percent (10%) from the
appraisal of the third (3rd) broker, such appraisal shall be excluded from
consideration and the average of the two remaining appraisals shall constitute
the prevailing fair market rental. "Appraisal" or "Opinion" are used in this
subparagraph shall be calculated on the basis of price per square foot, modified
gross. Each party should bear the cost of the broker which he/she retains
pursuant to this paragraph and one-half (1/2) of the cost of the third broker.
The fair market rental value, as determined by said brokers, shall be the
monthly rental payable commencing the first year of the extended term.
Notwithstanding the foregoing, the monthly rent as determined by said brokers
shall not be less than the monthly rent paid during the last year of the initial
term.
 
39.3  The monthly rental payable during the ensuing years of the extended term,
i.e., years two (2) through five (5) shall be adjusted pursuant to the change
and the consumer price index as set forth in paragraph 5.2.
 
40.           CONFIDENTIALITY.  The terms and conditions of this Lease and the
negotiations shall remain confidential between the parties.
 
41.      PROVISIONS ARE COVENANTS AND CONDITIONS.  All provisions whether
covenants or conditions on the part of Lessee shall be deemed to be both
covenants and conditions.
 
42.      SIGNS.  Lessee shall be permitted to place a sign on the front and/or
side of the building, provided Lessee first receives Lessor's consent and Lessee
complies with all local statutes, ordinances, and regulations.
 
Page 18 of 20
Lease
 
 

--------------------------------------------------------------------------------

 
43.           FLOODING:    It is acknowledged by the Lessee that the Premises
experienced flooding in the winter of 1982 and 2005.
 
44.      PREMISES:  It is understood and agreed upon between Lessor and Lessee
that the final square footage of the Premises and the common area shall be
arrived at by Lessor's architect.
 
45.      POSSESSION:  If the Landlord, for any reason whatsoever, cannot deliver
possession of the said Premises to the Tenant at the commencement of the term
hereof, this Lease shall not be void or voidable, nor shall Landlord be liable
to Tenant for any loss or damage resulting therefrom, nor shall the expiration
date of the above term be in any way extended, but in that event, all rent shall
be abated during the period between the commencement of said term and the time
when Landlord delivers possession.
 
In the event that Landlord shall permit Tenant to occupy the Premises prior to
the commencement date of the term, such occupancy shall be subject to all the
provisions of this Lease.  Said early possession shall not advance the
termination date hereinabove provided.
 
46.   OBSTRUCTIONS:   Lessee shall not obstruct the sidewalks and paved areas
adjacent to the demised premises or any portion of the property on which the
demised premises are situated, excepting those areas assigned for the Lessee's
loading or storage.
 
47.   AGREEMENT WITH THE CITY OF SAN ANSELMO:   Lessee takes possession subject
to the provision of that certain Contract of Indemnification (January 9, 1973)
with the City of San Anselmo, copy of which is attached hereto, recorded in
Marin County in Book 2660 at page 286. This applies only to leases in the 540
San Anselmo Ave. building.
 
48. SUCCESSORS:    All the terms, covenants and conditions hereof shall be
binding upon and inure to the benefit of the heirs, executors, administrators,
successors and assigns of the parties hereto, provided that nothing in this
paragraph shall be deemed to permit any assignment, subletting, occupancy or use
contrary to the provisions of paragraph 23.
 
49. Lessor shall negotiate a mutual agreement with Cora Nelson for dual use of
the Premises. That agreement shall describe but not be limited to the space to
be used, time of use, cost, and manner in which the space can be used.
 
 
Page 19 of 20
Lease
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Lessor and Lessee have executed this Lease the day and year
first hereinabove written.
 
 


LESSOR:
LESSEE:
Four Kays
Michael Hinshaw
 
 
JOHN KAUFMAN John Kaufman BY:  MICHAEL HINSHAW          
__________________________________, Its President   Date: 6/30/14 Date: 6/30/14

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 20 of 20
Lease
 
 

--------------------------------------------------------------------------------